To reinstate order holding to bail.
Order to show cause denied January 5, 1892.
Relator, the designated depository of city funds, brought suit against John Wachsmtith, who was a member of the Common Council of said city, for an alleged slander. The latter introduced at a session of the council a resolution reciting in substance that inasmuch as a decree for a large amount of money had been rendered against the principal surety, upon relator’s bond, the council did not deem it entirely safe to leave the city’s moneys on deposit in said bank without additional security, and therefore be it resolved that an order be drawn for the- amount of the *90moneys upon deposit, and that the proceeds of said order be elsewhere deposited until additional security be given.